Mr. Justice Scott delivered the opinion of the Court. The appeal in this case was taken in pursuance of the statute. No bond for costs was necessary, (Dig. 142, sec. 176, and p. 143, sec. 183.) The 3d section of the act approved the 4th January, 1849, (Pamphalet Acts,p. 59,) applies to appeals from the county courts authorized by the second section of that act, and in no respect applies to appeals frtím the Probate court, the case of Morrow v. Walker and wife, (5 Eng. 569,) to the contrary notwithstanding, which case is hereby overruled. Judgment reversed, and cause remanded to be proceeded with.